GoogoNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (WO2015/006679).
With respect to claim 1 and 18, Schumacher discloses a face mask filter holder (300) for holding a filter (340), the filter holder comprising: a support structure (328) comprising: a first part positionable over a first nostril (one/right side of whole mask covering one nostril), and a second part positionable over a second nostril (opposite other side/left side of whole mask covering one nostril); and a perimeter part (324 edge of element 328) configured to receive at least part of an edge of the filter (as shown in figure 8B it receives the edge of filter as shown), wherein with the support structure in an open configuration (see figures 8A-8B), the filter is insertable in a recess between the first part and the second part (see figures 8A-8B), and the edge of the filter is receivable by the perimeter part (see figures 7A-7B); with respect to limitations of first part and second part positionable over a first nostril and second nostril is interpreted as capable of performing such function limitations and it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
With respect to claim 2, Schumacher discloses wherein with the support structure in the open configuration, the filter received in the recess, and the edge of the filter received by the perimeter part (see figures 6A-6B and 8A-8B), the perimeter part is configured to at least partly hold the filter in an open configuration such that the filter is positionable over at least one of the first nostril or the second nostril; with respect to limitations of first part and second part positionable over a first nostril and second nostril is interpreted as capable of performing such function limitations and it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
With respect to claim 3, Schumacher discloses wherein the first part comprises a first filter attachment part (348) for attachment to a first non-edge part of the filter (see figures 8A-8B).
With respect to claim 4, Schumacher discloses wherein the first filter attachment part comprises a first opening (hole in element 348) through the first part, the first opening configured to receive a first fastener (322) for attachment to the first non-edge part of the filter (see figures 8A-8B).
With respect to claim 5, Schumacher discloses wherein the first filter attachment part is configured for attachment to the first non-edge filter part of the filter (see figures 8A-8B).
With respect to claim 6, Schumacher discloses wherein the second part comprises a second filter attachment part (353) configured for attachment to a second non-edge part of the filter.
With respect to claim 7, Schumacher discloses wherein the second filter attachment part comprises a second opening (hole in element 353) through the second part, the second opening configured to receive a second fastener (318) for attachment to the second non-edge part of the filter.
With respect to claim 8, Schumacher discloses wherein the second filter attachment part is configured for attachment to the second non-edge filter part of the filter (see figures 8A-8B).
With respect to claim 9, Schumacher discloses wherein the perimeter part comprises: a first portion of the perimeter part associated with the first part of the support structure, the first portion configured to receive a first part of the filter: and a second portion of the perimeter part associated with the second part of the support structure, the second portion configured to receive a second part of the filter (see figures 6A-6B and 8A-8B).
With respect to claim 10, Schumacher discloses wherein the perimeter part is substantially continuous so as to receive substantially the entire edge of the filter (see figures 6A-6B and 8A-8B).
With respect to claim 11, Schumacher discloses wherein the perimeter part comprises a channel (324) for receipt of the edge of the filter (see figures 6A-6B and 8A-8B).
With respect to claim 12, Schumacher discloses wherein a first side of the channel is connected to the support structure and a second side of the channel is at least part of a seal (310) for engagement with the skin of the user.
With respect to claim 13, Schumacher discloses wherein at least one of: the second side of the channel is flexible (page 7 lines 15-19) and, with the support structure in the open configuration. the second side of the channel is biased outwards and movable inwards (see figures 6A-6B and 8A-8B), towards the first side, upon engagement with the skin of the user (page 7 lines 15-19), or the second side comprises a material suitable for forming at least part of the seal for engagement with the skin of the user (page 7 lines 15-19).
With respect to claim 14, Schumacher discloses wherein the channel has a substantially V- shaped cross section (page 8 lines 10-15).
With respect to claim 15, Schumacher discloses wherein the support structure comprises at least one of: a plurality of openings for passage of gas therethrough: or a framework defining a plurality of openings for passage of gas therethrough (see figures 1-9).
With respect to claim 16, Schumacher discloses wherein at least one of the first part is connected to the second part at least by the perimeter part; the face mask filter holder comprises a longitudinal opening (363) between an edge of the first part and an edge of the second part (see figures 6A-6B and 8A-8B); or the face mask filter hold comprises a longitudinal opening between an edge of the first part and an edge of the second part, wherein the support structure is foldable along the longitudinal opening between a closed configuration and the open configuration.
With respect to claim 17, Schumacher discloses wherein the perimeter part comprises a nose engagement portion shaped to engage with the bridge of a nose of the user, an outer part of the nose engagement portion shaped to receive the bridge of the user's spectacles.
With respect to claim 19, Schumacher discloses comprising: an outer structure configured to cover the face mask filter holder (see figures 6A-6B and 8A-8B), the outer structure comprising at least one strap (364) for attaching the face mask to the user .
With respect to claim 20, Schumacher discloses wherein the filter is attached to the outer structure by at least one fastener (376) fastened through the support structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786